MOORE, Judge,
dissenting.
I agree with Presiding Judge Thompson that, even if the Talladega Circuit Court (“the trial court”) found that Hannah Caroline Crowder (“the wife”) had committed adultery and used that finding to reduce her equitable share of the marital estate, the property division in this case is inequitable, see Morgan v. Morgan, [Ms. 2120101, July 11, 2014] — So.3d — (Ala.Civ.App.2014) (award of only 18% of marital estate to husband, who committed adultery, held inequitable), and, for that reason, the judgment should be reversed for reconsideration of both the equitable distribution of the marital estate and the award of periodic alimony. However, I do not agree that the trial court erred in valuing the individual retirement account awarded to Donnie Steve Crowder, the husband, as of the date of the trial, see Robicheaux v. Robicheaux, 731 So.2d 1222, 1224 (Ala.Civ.App.1998), if it, in fact, did so.